[Cite as In re K.R., 2021-Ohio-3417.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN THE MATTER OF: K.R.                         JUDGES:
                                                Hon. Craig R. Baldwin, P.J.
                                                Hon. William B. Hoffman, J.
                                                Hon. Patricia A. Delaney, J.

                                                Case Nos. 21CA000005 & 21CA000006


                                                OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Knox County Court of
                                                Common Pleas, Juvenile Division, Case
                                                Nos. 219-2028 & 219-2029


 JUDGMENT:                                      Vacated and Remanded

 DATE OF JUDGMENT ENTRY:                        September 28, 2021


 APPEARANCES:


 For Appellee Knox County Department            For Appellant, Cheyenne Ramey
 of Job and Family Services
                                                CAROLYN FITTRO
 ASHLEY L. JOHNS                                Fittro Law, LLC
 Knox County Department of Job and              1335 Dublin R., Suite #115F
 Family Services                                Columbus, Ohio 43215
 117 East High Street
 Mount Vernon, Ohio 43050                       For Paternal Grandmother of K.R.1

 Guardian Ad Litem                              REBECCA STUMLER
                                                130 E. Chestnut Street, Suite #301
 ADAM O. JOHNSON                                Columbus, Ohio 43215
 25 E. Waterloo Street
 Canal Winchester, Ohio 43110
Knox County, Case Nos. 21CA000005 & 21CA000006                  2


For Mother                           For Father of K.R. 2

PORTER R. WELCH                      WILLIAM VINSON
P.O. Box 125                         35 Taylor Road
21 ½ Middle Street, Suite #1         Mount Vernon, Ohio 43050
Galena, Ohio 43021
Knox County, Case Nos. 21CA000005 & 21CA000006                                            3


Hoffman, J.
       {¶1}   In Knox App. No. 21CA000005, appellant Cheyenne Ramey (“Mother”)

appeals the March 10, 2021 Judgment Entry entered by the Knox County Court of

Common Pleas, Juvenile Division, which granted legal custody of one of her minor

children (“Child 1”) to Jackie Stringfellow, Child 1’s paternal grandmother. In Knox App.

No. 21CA000006, Mother appeals the same judgment entry, which granted legal custody

of another of her minor children (“Child 2”) to William Vinson, Child 2’s father. Appellee

is Knox County Department of Job and Family Services (“KCDJFS”).

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   Mother and Zachary Metzger are the biological parents of Child 1. Metzger

is deceased. Mother and William Vinson are the biological parents of Child 2.

       {¶3}   On March 3, 2019, KCDJFS filed complaints alleging Child 1, Child 2, and

their two siblings (“Child 3” and “Child 4”) were neglected and dependent. The complaints

were based upon the deplorable home conditions, the children’s poor hygiene, Mother’s

failure to properly supervise the children, her inability to wake up in the morning and care

for the children, and her tumultuous relationship with her significant other. Mother gave

birth to her fifth child (“Child 5”) on March 5, 2019. On March 13, 2019, KCDJFS filed a

complaint regarding Child 5 and a motion to combine the sibling cases, which the trial

court granted on the same day.

       {¶4}   Following an incident of domestic violence between Mother and Scott

Owens, the father of Child 5, KCDJFS filed an ex parte motion for temporary custody on

April 9, 2019. The trial court conducted a shelter care hearing on April 11, 2019, denied

KCDJFS’s motion and returned the Children to Mother under a safety plan requiring 24/7

supervision of Mother. On April 26, 2019, KCDJFS filed a second motion requesting an
Knox County, Case Nos. 21CA000005 & 21CA000006                                            4


ex parte order of temporary custody based upon the inappropriate home conditions and

the lack of supervision of the Children despite the safety plan. The trial court granted the

motion and the Children were immediately removed from Mother’s custody. At a shelter

care hearing on April 29, 2019, the trial court continued temporary custody with KCDJFS.

Following an adjudicatory hearing on May 3, 2019, the trial court returned the Children to

Mother’s custody under the protective supervision of KCDJFS. The trial court also

granted Jackie Stringfellow visitation with Child 1.

       {¶5}   At an adjudicatory hearing on May 15, 2019, Mother admitted the Children

were dependent and the trial court dismissed the allegations of neglect. On May 20,

2019, KCDJFS filed a third motion again requesting an ex parte order of temporary

custody based upon continued concerns of Mother failing to provide adequate supervision

of the Children.     Specifically, the Children were observed outside without adult

supervision and Child 5 was observed in an unsafe sleeping situation, unattended by

Mother. Child 1 was not included in the motion as he was on vacation with Stringfellow.

Following a shelter care hearing on May 21, 2019, the trial court granted temporary

custody of the Children to KCDJFS and ordered Mother and Owens to create a detailed

supervision plan. KCDJFS filed an amended case plan for Mother and the Children on

June 4, 2019. On the same day, Stringfellow filed a motion to be added as a party and a

motion for temporary and/or legal custody with a statement of understanding. After a

dispositional hearing on June 4, 2019, the trial court placed Child 1 in the temporary

custody of Stringfellow with protective supervision to KCDJFS. The trial court continued

temporary custody of the other four children with KCDJFS. The trial court ordered

visitation at KCDJFS’s discretion with input from the Guardian ad Litem (“GAL”).
Knox County, Case Nos. 21CA000005 & 21CA000006                                         5


        {¶6}   The trial court conducted a review hearing on August 14, 2019. The trial

court granted KCDJFS’s request to transition Child 2 and Child 3 to Mother’s custody with

protective supervision beginning on August 19, 2019. All other dispositional orders

remained in place. Child 2 and Child 3 were returned to Mother’s custody on the specified

date.

        {¶7}   Following a review hearing on November 21, 2019, the trial court

maintained the status quo. In addition, the trial court issued a no contact order between

the Children and James Looney, who was identified as the father of Child 4. Looney is a

registered sex offender, however, Mother permitted him to have contact with the Children

during visitation.

        {¶8}   On February 4, 2020, William Vinson filed a motion for ex parte temporary

custody of Child 2, which the trial court summarily denied. The trial court conducted a

hearing on the denial on February 6, 2020, and scheduled Vinson’s motion for review. At

a review hearing on February 26, 2020, the trial court granted KCDJFS’s motion for an

extension of involvement. KCDJFS advised the trial court Child 2 and Child 3, who were

in Mother’s custody, had educational and medical issues. In addition, KCDJFS was

having ongoing issues with Mother truthfully reporting the status of the Children. KCDJFS

also had concerns about the Children being injured during visitation with Mother. The

trial court ordered Child 3 remain in Mother’s custody, Child 1 remain in the temporary

custody of Stringfellow, Child 2 be placed in the temporary custody of Vinson, and Child

4 and Child 5 remain in the temporary custody of KCDJFS. The trial court granted

KCDJFS protective supervision of Child 1 and Child 2.
Knox County, Case Nos. 21CA000005 & 21CA000006                                           6


      {¶9}   On June 2, 2020, Mother gave birth to Child 6. Mother entered into a

voluntary case plan related to Child 6. Child 6 was added to a subsequent amended case

plan involving the Children. On June 4, 2020, Stringfellow filed a motion to be added as

a party and motion for legal custody. The trial court conducted a review hearing on June

16, 2020, and maintained the status quo.

      {¶10} KCDJFS filed a motion to modify disposition on July 8, 2020, requesting

legal custody of Child 1 be granted to Stringfellow and legal custody of Child 2 be granted

to Vinson. KCDJFS further requested the trial court terminate its involvement with Child

1 and Child 2 should the trial court grant the motion to modify. Via Judgment Entry filed

September 28, 2020, the trial court maintained the status quo and scheduled a hearing

on all pending motion for January 19, 2021.

      {¶11} Via Journal Entry filed March 10, 2021, the trial court granted legal custody

of Child 1 to Stringfellow and legal custody of Child 2 to Vinson. The trial court also

granted Mother liberal and frequent parenting time with Child 1 and Child 2 with dates

and times as agreed upon by the parties.

      {¶12} It is from this judgment entry Mother appeals, raising the following

assignments of error:



             I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

      FINDING THAT IT WOULD BE IN THE BEST INTERESTS OF [CHILD 1]

      TO GRANT LEGAL CUSTODY OF HIM TO PATERNAL GRANDMOTHER.

             II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

      FINDING THAT THE KNOX COUNTY DEPARTMENT OF JOB AND
Knox County, Case Nos. 21CA000005 & 21CA000006                                             7


       FAMILY SERVICES MADE REASONABLE EFFORTS TO REUNIFY

       MOTHER WITH ALL OF HER CHILDREN, SPECIFICALLY [CHILD 1] AND

       [CHILD 2].

              III. THE TRIAL COURT FAILED TO ADDRESS IN WRITING THE

       REASONABLE EFFORTS OF KNOX COUNTY DEPARTMENT OF JOB

       AND FAMILY SERVICES, AS REQUIRED BY O.R.C. 2151.419.



       {¶13} This case comes to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                                 III

       {¶14} In her third assignment of error, Mother contends the trial court failed to set

forth the requisite findings of fact to support its reasonable efforts determination pursuant

to R.C. 2151.419(B)(1). We agree.

       {¶15} R.C. 2151.419 governs hearings on the efforts of agencies to prevent

removal of children from their homes. Subsection (A)(1) provides:



              (A)(2) Except as provided in division (A)(2) of this section, at any

       hearing held pursuant to section 2151.28, division (E) of section 2151.31,

       or section 2151.314, 2151.33, or 2151.353 of the Revised Code at which

       the court removes a child from the child's home or continues the removal of

       a child from the child's home, the court shall determine whether the public

       children services agency or private child placing agency that filed the

       complaint in the case, removed the child from home, has custody of the
Knox County, Case Nos. 21CA000005 & 21CA000006                                             8


     child, or will be given custody of the child has made reasonable efforts to

     prevent the removal of the child from the child's home, to eliminate the

     continued removal of the child from the child's home, or to make it possible

     for the child to return safely home. The agency shall have the burden of

     proving that it has made those reasonable efforts. If the agency removed

     the child from home during an emergency in which the child could not safely

     remain at home and the agency did not have prior contact with the child, the

     court is not prohibited, solely because the agency did not make reasonable

     efforts during the emergency to prevent the removal of the child, from

     determining that the agency made those reasonable efforts. In determining

     whether reasonable efforts were made, the child's health and safety shall

     be paramount.



     {¶16} Subsection (B)(1) states:



            A court that is required to make a determination as described in

     division (A)(1) or (2) of this section shall issue written findings of fact setting

     forth the reasons supporting its determination. If the court makes a written

     determination under division (A)(1) of this section, it shall briefly describe in

     the findings of fact the relevant services provided by the agency to the family

     of the child and why those services did not prevent the removal of the child

     from the child's home or enable the child to return safely home.
Knox County, Case Nos. 21CA000005 & 21CA000006                                              9


       {¶17} In In re Kyle, 5th Dist. Tuscarawas No.2008 AP 01 0002, 2008–Ohio–5892,

and In re B.G., P.G., and K.G., 5th Dist. Muskingum No. CT2013–0033, this Court

reviewed similar cases and, in both cases, reversed the trial courts’ decisions, finding

each trial court failed to address in writing the reasonable efforts of the agency as required

by R.C. 2151.419. We find the same in the case sub judice. The trial court found KCDJFS

made reasonable efforts by creating a case plan and utilizing kinship and foster

placement for some of the Children. The trial court did not recite the “relevant services”

provided, nor state “why those services did not prevent the removal of the child from the

child's home or enable the child to return safely home.” R.C. 2151.419(B)(1).

       {¶18} In its Reply Brief, KCDJFS argues the record is replete with testimony

regarding the efforts it made towards reunification and the reasons why those efforts were

unsuccessful. KCDJFS suggests the trial court’s failure to make the requisite findings

and state its rationale is merely a “clerical error.” Appellee’s Brief at 16. We do not.

       {¶19} Because the trial court failed to make sufficient requisite reasonable efforts

finding under R.C. 2151.419, we sustain Mother's third assignment of error, and vacate

the trial court's judgment and remand this case to said court for written findings pursuant

to R.C. 2151.419(B)(1).

                                             I, II

       {¶20} In light of our disposition of Mother’s third assignment of error, we find her

first and second assignments of error to be premature.
Knox County, Case Nos. 21CA000005 & 21CA000006                                    10


      {¶21} The judgment of the Knox County Court of Common Pleas, Juvenile

Division is vacated and remanded for further proceedings consistent with this Opinion

and law.



By: Hoffman, J.
Baldwin, P.J. and
Delaney, J. concur